 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MADIHA MINER,                                   CASE NO. C19-0846JLR

11                                Plaintiff,                ORDER STRIKING MOTION
                   v.                                       AND DIRECTING THE CLERK
12                                                          TO NOT TO ACCEPT ANY
                                                            FURTHER FILINGS FROM
            BOB CULJAT,
13                                                          PLAINTIFF UNLESS IT IS A
                                                            NOTICE OF APPEAL
                                  Defendant.
14

15          On June 19, 2019, the court concluded that it lacked subject matter jurisdiction

16   over this matter and ordered this action remanded to King County Superior Court. 1

17   (Order (Dkt. # 7).) In its ruling, the court specifically ordered Plaintiff Madiha Miner to

18   not file anything further in this matter and to seek any relief to which she believed she

19   was entitled from the courts of the State of Washington. (Id. at 4.) Despite this ruling, on

20

21          1
              On July 8, 2019, pursuant to the court’s order and Local Rule LCR 3(i), the Clerk
     remanded this action to King County Superior Court and closed this matter. (See Letter (Dkt.
22   # 8)); Local Rules W.D. Wash. LCR 3(i).


     ORDER - 1
 1   July 8, 2019, Ms. Madiha subsequently filed a motion to appoint counsel and a request to

 2   waive service of a summons. (See Mot. (Dkt. # 9); Request (Dkt. # 10).) The court

 3   DIRECTS the Clerk to strike Ms. Miner’s motion (Dkt. # 9) from its calendar. The court

 4   further DIRECTS the Clerk to not accept any further filings from Ms. Miner in this

 5   matter, unless it is a notice of appeal, and to return any such attempted filings to her.

 6          Dated this 9th day of July, 2019.

 7

 8                                                      A
                                                        JAMES L. ROBART
 9
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
